 Case 20-10285        Doc 37     Filed 08/31/20        Entered 08/31/20 15:50:07      Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF LOUISIANA

 IN RE: DAVID EDWIN EDWARDS                                        CASE NO. 20-10285
 LAURA LINCECUM EDWARDS                                            CHAPTER 7

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

       The motion of SPECIALIZED LOAN SERVICING LLC AS SERVICER FOR GMFS LLC

("Movant"), a secured creditor, respectfully represents:

                                                  1.

       The Debtors in the above entitled and numbered case filed a voluntary petition for relief under

the provisions of Chapter 7 of the United States Bankruptcy Code on March 19, 2020.

                                                  2.

       This Honorable Court has jurisdiction over this matter pursuant to the provisions of inter alia

11 U.S.C. 362 and 28 U.S.C. 157 and 1334.

                                                  3.

       Movant is the entity entitled to enforce a note in the original principal amount of

$417,000.00, dated March 21, 2016, executed by David E Edwards and Laura L Edwards, and

secured by a mortgage, recorded at Orig: 265 Bndl: 12720, in the records of East Baton Rouge Parish,

Louisiana, affecting the following described property located in Baton Rouge, Louisiana:




       bearing the municipal address of 18417 E Village Way Drive, Baton Rouge,
       Louisiana 70810.
 Case 20-10285        Doc 37     Filed 08/31/20      Entered 08/31/20 15:50:07       Page 2 of 4




                                                4.

       Specialized Loan Servicing LLC services the loan on the Property referenced in this

Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the

Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property, the

foreclosure will be conducted in the name of Movant or Movant's successor or assignee. Movant,

directly or through an agent, has possession of the Note. The Note is either made payable to

Movant or has been duly endorsed. Movant is the original mortgagee or beneficiary or the assignee

of the Mortgage/Deed of Trust.

                                                5.

       The Debtors' are in default on the obligations under the Note and Mortgage to Movant. The

Debtors are delinquent for the months of September 1, 2019 through December 1, 2019 on the

direct monthly mortgage payments of $2,657.60 each, and for the months of January 1, 2020

through July 1, 2020 on the direct monthly mortgage payments of $2,665.33 each.

                                                6.

       The estimated payoff of the subject loan is as of July 22, 2020 is $408,835.51, not including

attorney’s fees and costs.
 Case 20-10285         Doc 37    Filed 08/31/20        Entered 08/31/20 15:50:07        Page 3 of 4




                                                  7.

The encumbrances against the subject property are as follows:

First Mortgage Payoff (Estimated)
Specialized Loan Servicing as servicer
for GMFS LLC                                   $408,835.51

Second Mortgage Payoff (Estimated)
First National Bank of Ruston, LA              $67,691.92

Business Debt (Estimated)
First National Bank of Ruston, LA              $140,899.44


Property Association Dues (Estimated)
CCLA                                           $1,221.80

Total Estimated Payoff                         $618,648.67

                                                  8.

       The value of the property as reflected by the Debtor Schedules, and to which Movant

stipulates for purposes of this motion only, is approximately $620,000.00. After the costs

associated with the selling of said property, there is no equity in the property for the benefit of

unsecured creditors.

                                                  9.

       For the foregoing reasons, Movant requests that the automatic stay in this case be lifted insofar

as the property described in Paragraph (3) hereof is affected thereby.
 Case 20-10285        Doc 37    Filed 08/31/20      Entered 08/31/20 15:50:07        Page 4 of 4




       WHEREFORE, MOVANT PRAYS that after all delays have elapsed and proceedings are

had, this Honorable Court enter an order terminating the automatic stay provided for by 11 U.S.C.

362(a) as to the estate of the Debtors so to allow Movant to enforce any and all rights it has in

respect to the property described in Paragraph (3) herein via state court foreclosure proceedings or

otherwise.



                                              DEAN MORRIS, L.L.C.

                                              1820 Avenue of America
                                              P. O. Box 15270
                                              Monroe, LA 71207-5270
                                              (318) 388-1440

                                              /S/ Ashley E. Morris
                                              ATTORNEY FOR MOVANT
